Citation Nr: 0802914	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  03-08 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from June 1967 to January 
1969.  He was born in 1943.

This appeal was brought before the Board of Veterans' Appeals 
(Board) is from action taken in October 2002 by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The case was remanded by the Board in December 2004, and now 
returns for final appellate review.



FINDINGS OF FACT

1.  While the veteran may have encountered stressful 
incidents during service, the competent and probative 
evidence of record preponderates against a finding that the 
veteran has PTSD as a result thereof.  

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran's 
psychiatric complaints, to the extent they may involve a 
personality disorder or other pre-service psychiatric 
disorder, showed any alteration or increase in the basic 
pathology of the disorder during, or as a result of, service 
or any incident therein. 

3.  The competent and probative evidence of record 
preponderates against a finding that any acquired psychiatric 
disability was demonstrated during, or as a result of, 
service or any incident or treatment therein, or that a 
psychosis was manifested within the first post-service year.



CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in 
service or manifested within one year after separation 
therefrom, and no pre-existing psychiatric disorder was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007). 

The veteran filed his claim in January 2002.  The VARO denied 
the claim in October 2002, and so notified him.  He filed a 
Notice of Disagreement in October 2002, after which 
additional evidence was received.  A rating action in January 
2003 confirmed the denial, and an SOC and SSOC were issued in 
February and March 2003, respectively.  He filed a 
substantive appeal, on VA Form 9, in April 2003.  An SOC was 
issued in March 2002.  The Board remanded the case on the 
then issue of entitlement to service connection for a 
"psychiatric disorder, characterized as generalized anxiety 
disorder with major depression and mixed personality 
disorder" in December 2004.  Additional evidence has since 
been introduced and is of record. 

Throughout, evidentiary development was undertaken and by way 
of VARO correspondence and the Board action, as well as the 
SOC and SSOC, since the veteran filed the claim.  The veteran 
has been notified that VA would obtain pertinent data to 
include VA records and records of other Federal agencies, and 
that he could submit private medical records or authorize VA 
to obtain private medical records on his behalf.  He was 
asked to submit more evidence, to include any in his 
possession, and he stated that he has none.   

The Board finds that the content of the communications with 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  VCAA notification was furnished prior to 
the initial 

adjudication; any other defect with respect to timing was 
harmless error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has indicated that he had 
no other information or evidence to give VA to substantiate 
his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance, and they have demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim). 

Thus, any absence of information was harmless error.  
Moreover, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the veteran in the August 
2007 SSOC, and any presumption of error as to VCAA notice has 
been rebutted in this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in again remanding this 
matter for yet more development on this issue.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303(a), 3.304 (2007).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Certain chronic diseases, such as psychosis, may be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App 128 (1997).  With 

respect to the second element, if the evidence shows that the 
veteran did not serve in combat with enemy forces during 
service, or if there is a determination that the veteran 
engaged in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
any claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

In considering and applying the relevant legal requirements 
for service connection for PTSD, it warrants preliminary 
discussion that the evidentiary record does not substantiate 
the reasonable likelihood of a current medical diagnosis of 
PTSD, and the veteran has not provided any corroborative data 
so that any alleged in-service stressors could be researched.  
Thus, whether PTSD has been objectively found to be 
etiologically linked with one or more confirmed stressors 
becomes hypothetical.  See 38 C.F.R. § 3.304(f).

In any event, however, where a claimed stressor is not 
related to combat, credible supporting evidence is required 
and the appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor.  See Dizoglio v. 
Brown, supra.  The requisite additional evidence may be 
obtained from sources other than the veteran's service 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
VA has adopted the fourth edition of the American Psychiatric 
Association Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in 38 C.F.R. §§ 4.125 and 4.126.  See 61 
Fed. Reg. 52,695-702 (1996).  Therefore, the Court took 
judicial notice of the diagnostic criteria requiring that a 
person experienced, witnessed, or was confronted with a 
traumatic event which generated a response involving intense 
fear, helplessness, or horror, with the question of 

whether such claimed stressor was severe enough to cause PTSD 
in a particular individual being a clinical determination for 
examining mental health professionals.  See Cohen, supra.

Nothing in Cohen, however, negates the need for a non-combat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor employed in supporting a 
diagnosis of PTSD.  Id. at 20; Moreau v. Brown, supra.  The 
corroboration may be by service records or other satisfactory 
evidence.  Doran, supra (in Doran, a veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen).  Whether a veteran has submitted 
sufficient corroborative evidence of the claimed in-service 
stressors is a factual determination.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).




The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2007)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of the applicable legislation 
and are not subject to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and 
cases cited therein.  See also VAOPGCPREC 82-90.  However, 
the VA General Counsel has further noted that if, during 
service, superimposed disease or injury occurs, service 
connection may be warranted for the resultant disability.  
Id.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

III.  Factual Background and Analysis

The service medical records reflect that, at the time of his 
enlistment, the veteran gave a history of headaches, nervous 
tension, and crying spells.  

A private medical statement dated in July 1965 reflects that 
he had been treated prior to induction in September 1963 for 
stress, diagnosed as an adjustment reaction of adolescence 
with anxiety features.  

The June 1967 enlistment examination report shows that the 
veteran gave a history of depression for 5-6 years; however, 
the clinical psychiatric evaluation was reported as normal. 

During his active duty, the veteran was seen in June 1967 for 
a psychiatric consultation, for anxiety and situational 
stress, diagnosed as resulting from an emotionally unstable 
personality disorder. 

He was not seen for any psychiatric complaints during the 
remainder of his active service, and the separation 
examination report of January 1969 shows that his psychiatric 
evaluation was normal at that time.

Post-service, the private records show that in March 1980, 
the veteran was treated for a diagnosis of depressive 
neurosis.  He was hospitalized by VA in July 1980, at which 
time diagnoses of inadequate personality (maladjustment to 
adult life) and alcohol addiction were made. 

When he was hospitalized by VA in 1999, a diagnosis of major 
depressive disorder with psychotic features was made. 

A private medical statement from Dr. P, dated in May 1999, 
indicates that the doctor had been treating the veteran for 
the previous four years for schizoaffective disorder. 

A VA record dated in June 2001 shows diagnoses of major 
depressive disorder with psychotic features, and generalized 
anxiety.

Pursuant to the Board's remand, additional VA clinical 
records have been obtained showing a variety of psychiatric 
diagnoses including schizoaffective type schizophrenia, and 
chronic mixed personality disorder.  VA treatment records 
show recent complaints relating to the veteran's mental 
health, depression, hearing voices, etc.  As noted in the 
Board remand, medical opinions on very specific questions 
were requested, and are now of record.

A extensive statement from a VA physician is of record, dated 
in April 2006, relating to the veteran's symptoms of severe 
guilt, hallucinosis and depressive disorder, etc.  His prior 
history was reviewed in detail and is of record as well.  The 
psychiatrist, in sum, indicated that the veteran had had 
severe mental illness going back into his early adolescence.  
It was felt that he suffered from auditory hallucinations 
even though the psychotic symptoms became more prominent 
later during the course of his illness.  The examiner opined 
that the veteran may have had prodromal symptoms of 
schizophrenia which were mainly manifested as maladjustment 
while in service and even prior thereto with a long history 
of treatment; that it might be clinical suspected that the 
stress of military service and harassment by fellow shipmates 
had a negative impact on his mental state which could have 
acted as a trigger for manifestations of psychotic illness in 
a person who was susceptible or genetically vulnerable for 
illness such as schizophrenia.

The examiner further opined that the veteran's subsequent 
clinical course following military service, characterized by 
deterioration in occupational and social functioning, could 
very well be natural progression of a severe mental illness 
of schizophrenia.  He concluded, therefore, that as far as 
military service having a causal relationship to his post-
service diagnosis of schizophrenia, that is not likely.

In January 2007, a VA psychiatrist documented the veteran's 
history and diagnosed schizoaffective disorder, schizophrenia 
type, and history of alcohol abuse (Axis I); and mixed 
personality disorder of avoidance, schizotypal and schizoid 
(Axis II).

A follow-up psychiatric evaluation dated in May 2007 again 
notes the detailed history and clinical files.  The examiner 
concluded that (1) the schizoaffective disorder did most 
probably pre-exist service; (2) that it did not increase in 
severity in service; (3) that his psychiatric disorder did 
not have its origins in service; (4) that it progressed 
beyond normal after service.  In regard to (4), the examiner 
felt that with regard to whether military aggravated the 
condition beyond the natural progression, that even if he was 
beaten up or harassed, etc., therein, this might have 
contributed to worsening; but that he was able to continue 
therein and was employed afterwards until he started having 
psychiatric treatment in 1980 (more than a decade after 
service), so that the progression was remote to and was not 
the result of service.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, following 
the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 
229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein).  

Where the record contains both positive and negative evidence 
including addressing whether the veteran's claimed condition 
is related to military service, it is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, supra.  The Board 
is mindful that it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans v. West, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin, supra.  
Thus, the weight to be accorded the various items of evidence 
in this case must be determined by the quality of the 
evidence, and not necessarily by its quantity or source.

In part, the veteran has claimed that he has PTSD.  While he 
is free to provide lay observations as to his ongoing mental 
health, diagnosis is something which requires medical 
expertise, and there is no indication that he has such 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
We recognize that lay statements may be competent to support 
a claim as to lay-observable events or lay-observable 
disability or symptoms, see, e.g., Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  However, the determination as 
to causation and nexus in this case requires sophisticated, 
professional opinion evidence, as discussed above.  After 
expert review, he has not been diagnosed with PTSD, as 
supported by a clinical evaluations and appropriate testing.  

His primary diagnoses relate to a personality disorder and/or 
psychosis.  Whatever the primary diagnosis, it appears clear 
that, to some extent, this was an active factor in his life 
prior to entering service.  In any event, whatever is the 
correct psychiatric diagnosis, the aggregate of supported 
reasoned medical opinion is to the effect that his current 
mental health problems have no relationship to his service.  

Moreover, while he may or may not have had some difficulties 
of a situational nature in service, there is no competent 
medical evidence to support a finding that any pre-existing 
mental health problem was increased in, or permanently 
changed, as a result of anything of service origin. 

With regard to claimed PTSD, in general, a current diagnosis 
is necessary for an award of service connection.  Degmetich 
v. Brown, 104 F. 3d 1328 (1997) (holding that 38 U.S.C.A. 
§§ 1110 requires the existence of a present disability for VA 
compensation purposes).  The Board recognizes that the Court 
of Appeals for Veterans Claims recently held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection where the 
record otherwise supports it, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  However, in the present case, notwithstanding 
the veteran's current contentions to the contrary, PTSD is 
not and has never been diagnosed by appropriate psychiatric 
evaluation.  

Moreover, whether or not he had problems in service, as he 
has related in detail on multiple occasions, it is 
nonetheless clear that whatever these may or may not have 
been, they did not precipitate an acquired psychiatric 
disorder.

Finally, based upon current clinical findings, although he 
has had a recent history of symptoms seemingly reflecting 
mental health concerns, and variable diagnoses of 
schizophrenia, schizoaffective disorder or psychosis, and a 
history of alcohol abuse, there is no current presence of an 
acquired psychiatric disorder which can be attributed to 
service.  Neither is there any indication that any 
developmental personality problems or other pre-existing 
psychiatric pathology was in any way accelerated or altered 
in, or permanently changed as a result of, anything in and/or 
of service origin. 

It does appear that the veteran has experienced 
deterioriation in his mental health since service, but that 
downhill trajectory did not take hold until more than a 
decade after service, and, based upon the evidence discussed 
above, cannot be held to be a result thereof.  In that 
regard, the evidence is not in approximate balance, and a 
reasonable doubt is not raised which could be resolved in 
favor of the veteran.  

ORDER

Service connection for an acquired psychiatric disorder is 
denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


